817 F.2d 103Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Lionel RICHARDSON, Defendant--Appellant.
No. 86-7362.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1987.Decided April 22, 1987.

Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
Lionel Richardson, appellant pro se.
Samuel Thomas Currin, Office of the United States Attorney, for appellee.
PER CURIAM:


1
Lionel Richardson, presently a North Carolina inmate, appeals from the district court's summary dismissal of his motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255.  His motion attacks a one-year federal sentence imposed after he pled guilty to making false statements in federal court.  We affirm.


2
Richardson's motion requested leave to withdraw his guilty plea.  He did not assert that his guilty plea was unlawfully induced or that any violation of Fed.  R. Crim.  P. 11 occurred when he made the plea.  He merely alleged that he pled guilty because he could not prove his innocence at the time and that now he would be able to prove it.  A defendant's representations to the court of his guilt are conclusive unless specific evidence is produced to show that the plea was brought about by misunderstanding, duress or misrepresentations by others.  Blackledge v. Allison, 431 U.S. 63 (1977).  Richardson has made no such showing.  Therefore, we find no error in the district court's denial of Richardson's motion.


3
We dispense with oral argument because the dispositive issues have recently been decided authoritatively;  we deny the motion for appointment of counsel and a private investigator and we affirm the decision of the district court.


4
AFFIRMED.